In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-159V
                                      Filed: July 5, 2016
                                        UNPUBLISHED

****************************
RICHARD WATKINS,                          *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Influenza (“Flu”) Vaccination;
                                          *      Shoulder Injury Related to Vaccine;
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

      On February 2, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury as a result of his
October 14, 2014 influenza (“flu”) vaccination. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On April 15, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for SIRVA. On July 5, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $60,000.00. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $60,000.00 in the form of a check payable to
petitioner, Richard Watkins. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


RICHARD WATKINS,

                       Petitioner,

v.                                                       No. 16-159V
                                                         Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                                  ECF
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On April 13, 2016, respondent filed her Rule 4(c) Report, in which she recommended

that the Court find petitioner entitled to compensation, and on April 15, 2015, the Court entered

its Ruling on Entitlement, finding petitioner entitled to compensation. Respondent now proffers

that petitioner receive an award of a lump sum of $60,000.00 in the form of a check payable to

petitioner. This amount represents compensation for all elements of compensation under 42

U.S.C. § 300aa-15(a) to which petitioner is entitled.1

       Petitioner agrees with the proffered award of $60,000.00.2

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                 1
                          RUPA BHATTACHARYYA
                          Director
                          Torts Branch, Civil Division

                          CATHARINE E. REEVES
                          Acting Deputy Director
                          Torts Branch, Civil Division

                          GLENN A. MACLEOD
                          Senior Trial Counsel
                          Torts Branch, Civil Division

                          s/ RYAN D. PYLES
                          RYAN D. PYLES
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, DC 20044-0146
                          Tel: (202) 616-9847

Dated: July 5, 2016




                      2